DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 38 is objected to because of the following informalities:
In claim 38, the term "the sensor is arranged" should be "the temperature sensor is arranged" (emphasis added) to differentiate the temperature sensor as recited in claim 37 and level sensor as recited in claim 22.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

of what of the reference signal? A level of amplitude? A level of magnitude? A level of frequency? A level of modulation?

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejection as pointed out above (see 112b rejection as indicated above as an example).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-25, 27 and 41 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Gunsay (US 2015/0323372).
As to claim 22, Gunsay teaches a sensor for generating an output signal for detecting a limit level of a medium, a filling level of the medium, and/or for differentiating between different media (Fig. 1-2, [0048], [0041], [0049]: a sensor system to determine liquid level having a transmission line probe 1 which is partially submerged in a target liquid 15; wherein the transmission line probe coupled with a voltage divider circuit to output a signal which is fed to an AM (amplitude modulated) demodulator, which later outputs/generates an output signal related to level of liquid surrounding the transmission line probe 1; thus “a sensor for generating an output signal for detecting a limit level of a medium, a filling level of the medium, and/or for differentiating between different media”), the sensor (Fig. 1-2) comprising: 
a processor 11 configured to process a measurement signal generated using the sensor (Fig. 1-2, [0048], [0041], [0049]: a measurement signal generated using the sensor as reasons stated in the preamble above; Fig. 1-2, [0047], [0051]: microcontroller 11 or computer system for processing signal); and 
a reference unit 8 configured to generate a reference signal (Fig. 1, [0042]: a second peak detector 8 is used as a temperature reference. The signal from the reference peak detector cancels out the temperature fluctuations of the probe peak detector), 
wherein the processor 11 is further configured to perform temperature compensation using the reference signal (Fig. 1, [0010]: a temperature compensated peak detector circuit is used; [0042]: because diodes are temperature sensitive, temperature compensation is needed for environments where temperature may fluctuate, thus a second peak detector 8 is used as a temperature reference. The signal from the reference peak detector, i.e. reference signal, cancels out the temperature fluctuations of the probe peak detector, hence temperature compensate using reference signal of the second peak detector; [0047]: the microcontroller 11 accesses the temperature dependency through a secondary sensor, then the output signal is compensated for this dependency through computations on the microcontroller; thus “wherein the processor is further configured to perform temperature compensation using the reference signal”), 
wherein the processor 11 and the reference unit 8 each have a signal conversion unit configured to provide temperature-dependent signal conversion, wherein the signal conversion units are thermally coupled to one another (Fig. 1, [0042]: a second peak detector 8 is used as a temperature reference. The diodes in both peak detectors 8 and 9 are typically thermally coupled 19, and located together in a diode array package. The diode in the second peak detector 8 is signal conversion unit. The other diode in peak detector 9 is a signal conversion unit of the microcontroller 11; thus “wherein the processor and the reference unit 8 each have a signal conversion unit configured to provide temperature-dependent signal conversion, wherein the signal conversion units are thermally coupled to one another”), and 
wherein the temperature compensation comprises compensating for temperature dependency of the signal conversion unit of the processor using a thermal coupling (Fig. 1, [0042]: because diodes are temperature sensitive, temperature compensation is needed for environments where temperature may fluctuate, thus a second peak detector 8 is used as a temperature reference. The diodes in both peak detectors are typically thermally coupled 19, and located together in a diode array package, hence thermal coupling. The signal from the reference peak detector cancels out the temperature fluctuations, i.e. temperature compensate, of the probe peak detector 9 which has diodes, i.e. signal conversion unit of the processor; [0047], [0053]: the signal is compensated for temperature dependency; thus “wherein the temperature compensation comprises compensating for temperature dependency of the signal conversion unit of the processor using a thermal coupling”).  

As to claim 23, Gunsay teaches all the limitations of claim 22, Gunsay further teaches wherein the signal conversion unit of the reference unit 8 is part of a demodulator of the processor 11 ([0041]: the peak detector is an amplitude demodulator; [0042]: a second peak detector 8 is used as a temperature reference. The diodes (or signal conversion units), each in both peak detectors 8 and 9 are typically thermally coupled 19, and located together in a diode array package. Hence, the diodes, i.e. signal conversion unit, of the reference unit peak detector 8 is part of a demodulator of the processor 11).  

As to claim 24, Gunsay teaches all the limitations of claim 22, Gunsay further teaches wherein each of the signal conversion units has a diode or consists of a diode ([0042]: The diodes in both peak detectors 8 and 9 are typically thermally coupled 19, and located together in a diode array package; claim 3 of Gunsay: each simple peak detector circuit comprises a diode that is thermally coupled to the diode of the other simple peak detector circuit; thus “wherein each of the signal conversion units has a diode or consists of a diode”).  

As to claim 25, Gunsay teaches all the limitations of claim 22, Gunsay further teaches wherein the sensor is configured to form a probe impedance using the medium, and wherein the measurement signal is dependent on the probe impedance (Fig. 1-2, [0041]: a sensor system to determine liquid level having a transmission line probe 1 which is partially submerged in a target liquid 15, and peak detector 9. Complex impedance network 7 with the transmission line 4 form a voltage divider whose output voltage magnitude is related to the impedance of the transmission line probe 1, i.e. probe impedance. The magnitude of the voltage divided signal, i.e. measured signal, will vary according to the dielectric constant of the liquid and the level of liquid surrounding the partially submersed transmission line probe; thus “wherein the sensor is configured to form a probe impedance using the medium, and wherein the measurement signal is dependent on the probe impedance”).  

As to claim 27, Gunsay teaches all the limitations of claim 22, Gunsay further teaches wherein the processor 11 is further configured to generate an amplified or unamplified signal (Fig. 1, [0042], [0047]: The signal from the reference peak detector, i.e. reference signal, cancels out the temperature fluctuations of the probe peak detector by means of a differential amplifier 10, i.e. signal of the differential amplifier 10 is amplified signal difference based on reference signal of the peak detector 8; thus “wherein the processor is further configured to generate an amplified or unamplified signal difference based on the reference signal”).  

As to claim 41, Gunsay teaches all the limitations of claim 22, Gunsay further teaches wherein: (a) the signal conversion units are arranged in a common housing, wherein the thermal coupling is effected using the common housing, and/or (b) the signal conversion units are each part of a common semiconductor module ([0042]: The diodes in both peak detectors 8 and 9 are typically thermally coupled 19, and located together in a diode array package; diode array package corresponds to “a common housing”; thus “wherein: (a) the signal conversion units are arranged in a common housing, wherein the thermal coupling is effected using the common housing, and/or (b) the signal conversion units are each part of a common semiconductor module”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teach as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claim 26 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Gunsay - US 2015/0323372, and further in view of Zweifel - US 5,365,783.
As to claim 26, Gunsay teaches all the limitations of claim 25, Gunsay further teaches wherein the sensor is further configured to apply a signal to the probe impedance (Fig. 1-2, [0043]: a signal generator 5 produces any periodic carrier frequency of sufficient frequency to simulate the transmission line probe; [0041]: A periodic function generator 5 provides a carrier frequency through a resistive or complex impedance network 7 to a transmission line probe 1 of one or more segments, which is partially submerged in a target liquid 15. The complex impedance network 7 with the transmission line 4, form a voltage divider whose output voltage magnitude is related to the impedance of the transmission line probe 1; thus “wherein the sensor is further configured to apply a signal to the probe impedance”).  
Gunsay does not explicitly teach the signal being an AC voltage signal or containing an AC voltage component.
Zweifel teaches a concept of: sensor is further configured to apply a signal to probe impedance, the signal being an AC voltage signal or containing an AC voltage component (Figs. 1-2, Column 3, lines 1-9 and 50-67: a liquid level sensor system having a probe 11 is moved into a vessel and capacitance C1 is detected with a peak detector; Column 5, lines 3-11: an AC voltage is applied to capacitance C1 between the probe 11 and the liquid).
Since Gunsay teaches a signal generator 5 produces any periodic carrier frequency of sufficient frequency to simulate the transmission line probe ([0043] and fig.1-2), it would have KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

Claims 28-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gunsay - US 2015/0323372, and further in view of Hines - US 4,596,961.
As to claim 28, Gunsay teaches all the limitations of claim 22, Gunsay further teaches wherein the reference unit is further configured to generate the reference signal based on a voltage signal (Fig. 1, [0042]: because diodes are temperature sensitive, temperature compensation is needed for environments where temperature may fluctuate, thus a second peak detector 8 is used as a temperature reference which generate a reference signal that cancels out the temperature fluctuations of the probe peak detector. The second peak detector 8 is fed by the same oscillator through a complex impedance network 6 from a signal generator 5 as in Fig. 1; [0006]: periodic voltage function generator 5; [0043]: the signal generator 5 produces any periodic carrier frequency of sufficient frequency to simulate the network 7, and network 6 of the peak detector 8, i.e. reference unit).  
Gunsay does not explicitly teach generate the reference signal based on an essentially temperature-independent DC voltage signal. 
However, Hines teaches generate reference signal based on an essentially temperature-independent DC voltage signal (Column 2, lines 59-60: a reference signal source connects to an input of a converter 22, i.e. reference unit; Column 3, lines 40-52, Column 3, lines 44-45: a reference signal source 16 generates temperature independent DC signal).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify reference signal of Gunsay with concept teachings of Hines to further include generate the reference signal based on an essentially temperature-independent DC voltage signal (as recited in claim 28); wherein the reference signal is a DC voltage signal (as recited in claim 29); wherein the reference unit is further configured to receive an input signal, which is a DC voltage signal, and 5Docket No. 534203US Preliminary Amendmentwherein the reference unit is further configured to generate the reference signal based on the input signal (as recited in claim 30), to output signal that reflects no temperature influence (col.4, lines 26-30).

As to claims 29-30, claims 29-30 are rejected as reasons stated in the rejection of claim 28.

Claims 31, 35-37, and 40 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gunsay - US 2015/0323372, and further in view of Zweifel - US 5,365,783, and further in further view of Hrubes – WO 02084424A1 (English Translation) (hereinafter “Hru”).
As to claim 31, Gunsay teaches all the limitations of claim 22, it does not explicitly teach wherein the measurement signal has an AC voltage component and a DC voltage component, and/or wherein a DC voltage component is added to the measurement signal using a circuit of the sensor.
Zweifel teaches a concept of: sensor is further configured to apply a signal to probe impedance, the signal being an AC voltage signal or containing an AC voltage component (Figs. 1-2, Column 3, lines 1-9 and 50-67: a liquid level sensor system having a probe 11 is moved into a vessel and capacitance C1 is detected with a peak detector; Column 5, lines 3-11: an AC voltage is applied to capacitance C1 between the probe 11 and the liquid).
Since Gunsay teaches a signal generator 5 produces any periodic carrier frequency of sufficient frequency to simulate the transmission line probe ([0043] and fig.1-2), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify applied signal (any periodic carrier frequency of sufficient frequency) of signal generator 5 of Gunsay with concept teachings of Zweifel to include wherein the measurement signal has an AC voltage component, to generate a timed control signal for operation of multiple probes (fig.2; col.5, lines 3-22), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to generate a timed control signal for operation of multiple probes) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  
Modified Gunsay does not explicitly teach wherein the measurement signal further has a DC voltage component, and/or wherein a DC voltage component is added to the measurement signal using a circuit of the sensor.
Hru teaches a concept of: wherein measurement signal has an AC voltage component and a DC voltage component, and/or wherein a DC voltage component is added to the measurement signal using a circuit of a sensor system (page 5: analog circuit for separating and processing the high-frequency measurement signal and the superimposed DC
voltage signal and/or the low-frequency AC voltage signal for generating a temperature-dependent compensation measurement signal, in particular a temperature-dependent DC voltage measurement signal, is arranged. The temperature of sensor to a limited extent of connecting cable is compensated for by means of this temperature-dependent DC voltage measurement signal; page 7: an analog circuit is provided for separating and processing the high-frequency AC voltage signal A and the superimposed DC voltage signal B; page 8: generator 9 is used to generate a measurement signal, in particular a high-frequency AC signal 100, with which the measurement coil of the sensor 2 is fed. Another generator 10 generates a direct current signal 400 (or reference DC voltage signal) which is superimposed (or added) on the high-frequency alternating voltage signal 100 generated by generator 9; thus “wherein measurement signal has an AC voltage component and a DC voltage component, and/or wherein a DC voltage component is added to the measurement signal using a circuit of a sensor system”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify (measurement signal has an AC voltage component) of modified Gunsay with concept teachings of Hru to include wherein the measurement signal has an AC voltage component and a DC voltage component, and/or wherein a DC voltage component is added to the measurement signal using a circuit of the sensor (as recited in claim 31); wherein the reference signal is a DC voltage signal (as recited in claim 35); wherein the reference unit is further configured to receive an input signal, which is a DC voltage signal, and 6Docket No. 534203US Preliminary Amendmentwherein the reference unit is further configured to generate the reference signal based on the input signal (as recited in claim 36), to generate a temperature-dependent compensation measurement signal, in particular a temperature-dependent DC voltage measurement signal, for a very good temperature compensation (page 5, lines 164-168), and for providing a circuit arrangement in which temperature-related faults, in particular temperature-related faults caused by connecting cable, are minimized or largely prevented with a structurally simple design (page 2, lines 65-68).

As to claims 35-36, claims 35-36 are rejected as reasons stated in the rejection of claim 31.


Another embodiment of Hru teaches a concept of: a temperature sensor is also arranged for detecting temperature of a sensor, which measuring physical quantities (page 6, lines 217-221).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Gunsay with another embodiment of concept teachings of Hru to include wherein the sensor includes a temperature sensor configured to detect a temperature value, for good temperature compensation (page 6, line 217-221).

As to claim 40, Gunsay teaches all the limitations of claim 22, Gunsay further teaches 
wherein the measurement signal has a voltage, which is received by a probe impedance, and wherein the probe impedance is formed by the sensor using the medium (Fig. 1-2, [0041]: a sensor system to determine liquid level having a transmission line probe 1 which is partially submerged in a target liquid 15, hence using sensor in the medium. Complex impedance network 7 with the transmission line 4 form a voltage divider whose output voltage magnitude is related to the impedance of the transmission line probe 1, i.e. probe impedance. The magnitude of the voltage divided signal, i.e. measured signal, will vary according to the dielectric constant of the liquid and the level of liquid surrounding the partially submersed transmission line probe, hence probe impedance by sensor using the medium).  
Gunsay does not explicitly teach wherein the measurement signal has an AC voltage component and a DC voltage component, wherein the DC voltage component is generated using a DC voltage, which is received by a probe impedance.
(Figs. 1-2, Column 3, lines 1-9 and 50-67: a liquid level sensor system having a probe 11 is moved into a vessel and capacitance C1 is detected with a peak detector; Column 5, lines 3-11: an AC voltage is applied to capacitance C1 between the probe 11 and the liquid).
Since Gunsay teaches a signal generator 5 produces any periodic carrier frequency of sufficient frequency to simulate the transmission line probe ([0043] and fig.1-2), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify applied signal (any periodic carrier frequency of sufficient frequency) of signal generator 5 of Gunsay with concept teachings of Zweifel to include wherein the measurement signal has an AC voltage component, to generate a timed control signal for operation of multiple probes (fig.2; col.5, lines 3-22), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to generate a timed control signal for operation of multiple probes) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  
Modified Gunsay does not explicitly teach wherein the measurement signal further has a DC voltage component, wherein the DC voltage component is generated using a DC voltage, which is received by a probe impedance.
Hru teaches a concept of: wherein measurement signal has an AC voltage component and a DC voltage component, and/or wherein a DC voltage component is added to the measurement signal using a circuit of a sensor system (page 5: analog circuit for separating and processing the high-frequency measurement signal and the superimposed DC
voltage signal and/or the low-frequency AC voltage signal for generating a temperature-dependent compensation measurement signal, in particular a temperature-dependent DC voltage measurement signal, is arranged. The temperature of sensor to a limited extent of connecting cable is compensated for by means of this temperature-dependent DC voltage measurement signal; page 7: an analog circuit is provided for separating and processing the high-frequency AC voltage signal A and the superimposed DC voltage signal B; page 8: generator 9 is used to generate a measurement signal, in particular a high-frequency AC signal 100, with which the measurement coil of the sensor 2 is fed. Another generator 10 generates a direct current signal 400 which is superimposed (or added) on the high-frequency alternating voltage signal 100 generated by generator 9; thus “wherein measurement signal has an AC voltage component and a DC voltage component, and/or wherein a DC voltage component is added to the measurement signal using a circuit of a sensor system”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify (measurement signal has an AC voltage component) of modified Gunsay with concept teachings of Hru to include wherein the measurement signal further has a DC voltage component, wherein the DC voltage component is generated using a DC voltage, which is received by a probe impedance, to generate a temperature-dependent compensation measurement signal, in particular a temperature-dependent DC voltage measurement signal, for a very good temperature compensation (page 5, lines 164-168), and for providing a circuit arrangement in which temperature-related faults, in particular temperature-related faults caused by connecting cable, are minimized or largely prevented with a structurally simple design (page 2, lines 65-68).

Claim 38 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Gunsay - US 2015/0323372, and further in view of Zweifel - US 5,365,783 and Hrubes – WO 02084424A1 (English Translation) (hereinafter “Hru”), and further in further view of Clinton – US 4,525,792.

Clinton teaches a general concept of: diodes used in capacitor/capacitive sensor (or fluid-gauging system) are subjected to temperature changes, wherein temperature coefficient of such diodes is about -2mV/0C; wherein it is necessary to compensate output of capacitor sensor (fluid gauge) by use of a temperature sensor mounted close to the diodes and with knowledge of the temperature coefficient of the diodes (col.1, lines 5-29).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify/arrange temperature sensor of modified Gunsay with general concept teachings of Clinton to include wherein the temperature sensor is arranged and configured to detect a temperature value of the signal conversion units, to produce a unidirectional current output (col.1, lines 7-11), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to produce a unidirectional current output with good temperature compensation) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

As best understood, claim 39 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Gunsay - US 2015/0323372, and further in view of Zweifel - US 5,365,783 and Hrubes – WO 02084424A1 (English Translation) (hereinafter “Hru”), and further in further view of Clinton – US 4,525,792 and Soltz – US 3,405,048.
As to claim 39, modified Gunsay teaches all the limitations of claim 37, it does not explicitly teach wherein the sensor is configured to adjust a level of the DC voltage component based on the detected temperature value.
Clinton teaches a general concept of: diodes used in capacitor/capacitive sensor (or fluid-gauging system) are subjected to temperature changes, wherein temperature coefficient of 0C; wherein it is necessary to compensate output of capacitor sensor (fluid gauge) by use of a temperature sensor mounted close to the diodes and with knowledge of the temperature coefficient of the diodes (col.1, lines 5-29).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify/arrange temperature sensor of modified Gunsay with general concept teachings of Clinton to include wherein the temperature sensor is arranged and configured to detect a temperature value of the signal conversion units, to produce a unidirectional current output (col.1, lines 7-11), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to produce a unidirectional current output with good temperature compensation) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 
Modified Gunsay does not explicitly teach wherein the sensor is configured to adjust a level of the DC voltage component based on the detected temperature value.
Soltz teaches a concept of: a current bias source is connected to the diode to bias the diode to a particular operating point in order to achieve a desired temperature compensation of the glass electrode (col.1, lines 34-37). The battery 28 and resistor 29 are provided to adjust the operating point of the diode 20 by supplying a current (which is DC or Direct Current) in the forward direction through the diode 20. Thus, the diode operating point is adjusted, if necessary, to provide the desired temperature compensation (col.2, lines 66-72).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify (DC voltage signal of reference signal) of modified Gunsay with general concept teachings of Soltz to include wherein the sensor is configured to adjust a level of the DC voltage component based on the detected temperature value, to adjust diode operating point, if necessary, to provide the desired temperature compensation (col.2, lines 66-72), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to adjust diode operating point, if KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

Claims 32-34 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gunsay - US 2015/0323372, and further in view of Zweifel - US 5,365,783, and Hrubes – WO 02084424A1 (English Translation) (hereinafter “Hru”), and further in further view of Hoch - US 2014/0352402.
As to claim 32, modified Gunsay teaches all the limitations of claim 31, Gunsay further teaches wherein the signal conversion unit of the processor has a diode ([0042]: a second peak detector 8 is used as a temperature reference. The diodes in both peak detectors 8 and 9 are typically thermally coupled 19, and located together in a diode array package. The diodes in the peak detector 9 is signal conversion unit of the processor 11).  
Gunsay does not explicitly teach diode functions as a rectifier.
However, Hoch teaches diode functions as a rectifier ([0019]-[0020], [0029], [0035]: probe 2 contains first peak value rectifier 8a to acquire transmission voltage and a second peak value rectifier 8b).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify (signal conversion unit) of modified Gunsay with concept teachings of Hoch to include wherein the signal conversion unit of the processor has a diode, which functions as a rectifier, to detect the voltage and current directly at the probe and control the amplitude of signal ([0010], [0029]).

As to claim 33, modified Gunsay teaches all the limitations of claim 32, Gunsay further teaches wherein the diode is part of a demodulator of the processor ([0041]: the peak detector 9 is an amplitude demodulator; [0042]: a second peak detector 8 is used as a temperature reference. The diodes in both peak detectors 8 and 9 are typically thermally coupled 19, and located together in a diode array package. Hence, the diodes, i.e. signal conversion unit, of the reference unit peak detector 8 is part of a demodulator of the processor 11).  

As to claim 34, modified Gunsay teaches all the limitations of claim 33, Gunsay further teaches wherein the demodulator is an amplitude demodulator ([0041]: the peak detector 9 is an amplitude demodulator).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUONG D PHAN/Examiner, Art Unit 2861 

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861